DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claims 1-12, the prior art does not teach or suggest a first processing unit configured to compare an external ambient temperature with a preset temperature and to output a logic level when the external ambient temperature is higher than the preset temperature; a light-emitting unit comprising a light emitting body and a temperature compensation circuit, wherein the light emitting body is configured to emit detection light, and the temperature compensation circuit comprises an input terminal electrically connected to the first processing unit and a first terminal electrically connected to the light emitting body, and wherein the temperature compensation circuit adjusts resistance of a wiring where the light emitting body is located based on the logic level and the external ambient temperature in such a manner that a driving current of the light emitting body is within a preset current range; a reflection unit configured to reflect the detection light and arranged on the color wheel that is movable, wherein the reflection unit periodically comes into an optical path of the detection light under driving of the color wheel; and a detecting and control unit configured to receive the detection light periodically exiting from the reflection unit and calculate a number of incidence 
	As for claims 13-20, the prior art does not teach or suggest detecting device for detecting a rotation speed of the color wheel, wherein the detecting device comprises: a first processing unit configured to compare an external ambient temperature with a preset temperature and to output a logic level when the external ambient temperature is higher than the preset temperature; a light-emitting unit comprising a light emitting body and a temperature compensation circuit, wherein the light emitting body is configured to emit detection light, and the temperature compensation circuit comprises an input terminal electrically connected to the first processing unit and a first terminal electrically connected to the light emitting body, and wherein the temperature compensation circuit adjusts resistance of a wiring where the light emitting body is located based on the logic level and the external ambient temperature in such a manner that a driving current of the liqht emitting body is within a preset current range; reflection unit configured to reflect the detection light and arranged on the color wheel that is movable, wherein the reflection unit periodically comes into an optical path detection light under driving of the color wheel; and detecting and control unit configured to receive the detection light periodically exiting from the reflection unit and calculate a number of incidence times of the detection light so as to determine a rotational speed of the color wheel, wherein the detecting and control unit is further configured to output a control signal to the light source driving circuit based on the rotational speed of the color wheel, and the light source driving circuit provides a driving current to the excitation light source based on the control signal; along with the other limiting elements of claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang (5,245,179)
Ohmae (2002/0003704)
Richards (2005/0146767)
Toriyama (2009/0052185)
Hung (2015/0241764)
Cui (2016/0316183)
Cui (2018/0051865)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        3/12/2022